



EXHIBIT 10.3
EMPLOYMENT AGREEMENT
THIS AGREEMENT (this “Agreement”) is made and entered into effective as of April
25, 2018 (the “Effective Date”), between TCF FINANCIAL CORPORATION, a Delaware
corporation (the “Company”) and CRAIG R. DAHL (“Executive”).
RECITALS:
WHEREAS, the Company is a bank holding company and Executive is the Chief
Executive Officer of the Company; and
WHEREAS, Executive and the Company have entered into the Employment Agreement
effective as of January 1, 2016 (the “2016 Employment Agreement”); and
WHEREAS, Executive and the Company wish to enter into this Agreement which shall
supersede the 20016 Employment Agreement effective as of the Effective Date,
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties agree as follows:
1.Employment and Duties. For the period described in paragraph 2 below,
Executive shall be employed as the Chief Executive Officer of the Company with
overall responsibility for the business and affairs of the Company and
Executive’s powers and authority shall be superior to those of any other officer
or employee of the Company or its subsidiaries. In discharging such duties and
responsibilities, Executive may also serve as an executive officer and/or
director of any direct or indirect subsidiary of the Company (collectively, the
“TCF Subsidiaries”). Executive shall report directly to the Company’s Board of
Directors (the “Board”). During the term of his employment as Chief Executive
Officer under this Agreement, Executive shall apply on a full-time basis
(allowing for usual vacations and sick leave) all of his skill and experience to
the performance of his duties in his positions with the Company and the TCF
Subsidiaries. It is understood that Executive may have other business
investments and participate in other business, charitable, non-profit, or civic
ventures which shall not interfere or be inconsistent with his duties under this
Agreement. Executive shall perform his duties at the Company’s principal
executive offices in Wayzata, Minnesota or at such other location as may be
mutually agreed upon by Executive and the Company; provided that Executive shall
travel to other locations at such times as may be necessary for the performance
of his duties under this Agreement.


2.Term of Employment. Unless sooner terminated as hereinafter provided, the term
of this Agreement shall commence on the Effective Date and shall continue
through December 31, 2020; provided, however, that in the event a Change in
Control shall have occurred during the term of this Agreement, this Agreement
shall expire on the later of December 31, 2020 or the day which is twenty-four
months following the date on which such Change in Control occurred. This
Agreement may be extended by the mutual agreement in writing of the parties.


3.Compensation and Benefits. During the term of this Agreement, Executive shall
be entitled to the following compensation and benefits:









--------------------------------------------------------------------------------





(a)Base Salary, Bonus. Executive shall receive:


(i)An annual base salary (the “Annual Base Salary”) of at least Nine Hundred
Twenty-Seven Thousand and No/100 Dollars ($927,000.00); and


(ii)Such bonus as the Board or Compensation, Nominating, and Corporate
Governance Committee of the Board (the “Compensation Committee”) may determine
as the incentive plan for the Chief Executive Officer of the Company, consistent
with the Company’s executive compensation plan design, or such bonus plan design
as the Board may from time to time determine thereafter.


Executive shall not receive director’s fees paid to non-employee directors or an
annual fee for serving as Chairman of the Board or as a director during the
period of this Agreement.
(b)Stock Incentives. Executive shall be eligible to receive such awards under
any of the Company’s stock incentive based plans as may be determined by the
Compensation Committee from time to time.


(c)Reimbursement of Expenses. The Company shall reimburse Executive for all
business expenses properly documented, including without limitation, Executive’s
reasonable legal fees incurred in the preparation of this Agreement. Any such
payments shall be made no later than 2 ½ months after the end of the calendar
year in which the expense was incurred.


(d)Aircraft. During the term of this Agreement, and provided that the Company
continues to own or leases an aircraft, Executive shall be entitled to
reasonable use of the Company's corporate aircraft, provided that Executive
shall be responsible for all individual income taxes resulting from his use of
the aircraft for non-business travel, and such usage shall be reviewed annually
by the Compensation Committee.


(e)Other Benefits. Executive shall be entitled to participate in and shall be
included in any employee benefit plan, pension plan, supplemental employee
retirement plan, fringe benefit programs or similar plan of the Company now
existing or established hereafter to the extent that he is eligible under the
general provisions thereof.


(f)Perquisites. Executive shall be entitled to other perquisites provided to
executive officers, subject to annual review by the Compensation Committee.
Payment of perquisites, if any, shall be made no later than 2½ months after the
end of the calendar year in which Executive was entitled to such payments.


(g)Clawback. Notwithstanding anything in this Agreement to the contrary, in the
event of a restatement of financial results by the Company, the Audit Committee
of the Board shall determine (after reasonable notice to Executive and an
opportunity for Executive, together with his legal counsel, to be heard before
the Audit Committee) whether or not repayment of any compensation is required
under Section 304 of the Sarbanes-Oxley Act. If the Audit Committee determines
that such repayment is required, the Audit Committee shall make a demand for
repayment by Executive of any bonus or other incentive-based or equity-based
compensation, and any profits realized from the sale of TCF stock or other TCF
securities, which are required to be returned to the Company as a result of
Section 304 of the Sarbanes-Oxley Act. Executive shall promptly tender such
repayment unless he disputes the findings of the Audit Committee. In addition to
the foregoing, all compensation received by Executive pursuant to this Agreement
or pursuant to awards made under the Company’s stock incentive plans will also
be subject to, and Executive shall comply with, any “clawback” policy adopted by
the Board of the Company or any committee thereof that is applicable to





--------------------------------------------------------------------------------





officers of the Company in response to or in anticipation of the listing
standards to be established by national securities exchanges and associations in
accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act.
4.Termination of Employment.


(a)Termination without Cause. The Company may terminate Executive’s employment
without Cause at any time and for any lawful reason upon thirty (30) days
advance written notice to Executive.


(i)Absent Change in Control. In the event Executive’s employment with the
Company is terminated by the Company without Cause during the term of this
Agreement, except for a termination which occurs during the term of this
Agreement on or after the day which is six months prior to a Change in Control,
Executive shall be entitled to a lump sum amount equal to two and one-half (2.5)
times Annual Base Salary (as set forth in paragraph 3) payable within thirty
(30) days after the date of termination; provided that if a Change in Control
takes place following a payment made under this Section 4(a)(i) such that the
Change in Control would instead trigger a payment under Section 4(a)(ii) below,
a supplemental payment in the amount of the difference between the amount paid
and the amount that would be due under Section 4(a)(ii) below shall be paid to
Executive within 30 days of the Change in Control in lieu of a payment under
Section 4(a)(ii).


(ii)Change in Control. In the event Executive’s employment with the Company is
terminated by the Company without Cause during the term of this Agreement on or
after the day which is six months prior to a Change in Control, Executive shall
be entitled to a lump sum amount equal to two and one-half (2.5) times Annual
Base Salary (as set forth in paragraph 3) plus two and one-half (2.5) times the
annual bonus (which annual bonus for this purpose shall be assumed to be equal
to 100% of the Annual Base Salary) payable within thirty (30) days after the
date of termination; provided for clarity that if a payment has been made
pursuant to Section 4(a)(i) before a Change in Control takes place, Executive
shall be entitled to the supplemental payment referred to above in Section
4(a)(i) in lieu of the payment referred to in this sentence.


(iii)Additional Payments. In addition, in the event of a termination of the
Executive’s employment by the Company without Cause whether before, upon or
after a Change in Control and such termination occurs after the end of the
Company’s fiscal year but prior to the payment of any annual bonus payable to
Executive under the bonus program applicable to such fiscal year, the Company
shall pay Executive the annual bonus earned by Executive under such bonus
program when bonuses are paid to other recipients under such bonus program, but
not later than 2½ months after the end of the calendar year in which the
termination occurs. If Executive timely elects to continue Executive’s group
health and dental insurance coverage pursuant to applicable COBRA/continuation
law and the terms of the respective benefit plans, the Company shall pay, on
Executive's behalf, the monthly premiums for such coverage for the lesser of
twelve (12) months or such time as Executive's COBRA/continuation rights expire.


(iv)Release Required. Any payment made under this Section 4(a) shall be subject
to and contingent upon Executive having executed and delivered to the Company a
general release in the Company’s customary form within 30 days of such
termination.


(b)Termination for Good Reason by Executive. By following the procedure set
forth in paragraph 4(d), Executive shall have the right to terminate his
employment with the Company for “Good Reason” in the event there is: (i) any
material diminution in the scope of Executive’s authority and responsibility,
including, without limitation, as a result of a reallocation of Executive’s job
duties, (provided, however, that





--------------------------------------------------------------------------------





(a) in the event of any illness or injury which disables Executive from
performing Executive’s duties, the Company may reassign Executive’s duties to
one or more other employees until Executive is able to perform such duties; and
(b) no longer serving as either Chairman, President, or both shall not be a
material diminution in the scope of Executive’s authority); (ii) a material
diminution in Executive’s base compensation (salary, bonus opportunity, benefits
or perquisites); (iii) a material change (greater than 50 miles) in the
geographic location of Executive’s principal place of employment; (iv) a
requirement that Executive report to a supervisor other than the Company’s
Board; (v) the failure of any acquirer of or successor to the Company to assume
the obligations of the Company under this Agreement in connection with a Change
in Control; or (vi) any other action or inaction that constitutes a material
breach by the Company of this Agreement.


(i)Absent Change in Control. If the employment of Executive is terminated by him
during the term of this Agreement for Good Reason, except for a termination by
Executive for Good Reason which occurs during the term of this Agreement on or
after the day which is six months prior to a Change in Control, Executive shall
be entitled to a lump sum amount equal to two and one-half (2.5) times Annual
Base Salary (as set forth in paragraph 3) payable within thirty (30) days after
the date of termination.


(ii)Change in Control. If the employment of Executive is terminated by him
during the term of this Agreement for Good Reason on or after the day which is
six months prior to a Change in Control, Executive shall be entitled to a lump
sum amount equal to two and one-half (2.5) times Annual Base Salary (as set
forth in paragraph 3) plus two and one-half (2.5) times the annual bonus (which
annual bonus for this purpose shall be assumed to be equal to 100% of the Annual
Base Salary) payable within thirty (30) days after the date of termination;
provided that if a Change in Control takes place following a payment made under
Section 4(b)(i) such that the Change in Control would instead trigger a payment
under this Section 4(b)(ii), a supplemental payment in the amount of the
difference between the amount paid under Section 4(b)(i) and the amount that
would be due under this Section 4(b)(ii) shall be paid to Executive within 30
days of the Change in Control in lieu of a payment under this Section 4(b)(ii).


(iii)Additional Payments. In addition, in the event of a termination of the
Executive’s employment by Executive for Good Reason whether before, upon or
after a Change in Control and such termination occurs after the end of the
Company’s fiscal year but prior to the payment of any annual bonus payable to
Executive under the bonus program applicable to such fiscal year, the Company
shall pay Executive the annual bonus earned by Executive under such bonus
program when bonuses are paid to other recipients under such bonus program, but
not later than 2½ months after the end of the calendar year in which the
termination occurs. If Executive timely elects to continue Executive’s group
health and dental insurance coverage pursuant to applicable COBRA/continuation
law and the terms of the respective benefit plans, the Company shall pay, on
Executive's behalf, the monthly premiums for such coverage for the lesser of
twelve (12) months or such time as Executive's COBRA/continuation rights expire.


(iv)    Release Required. Any payment made under this Section 4(b) shall be
subject to and contingent upon Executive having executed and delivered to the
Company a general release in the Company’s customary form within 30 days of such
termination,


(c)Termination for Cause by the Company. Termination for “Cause” shall include
the following: (i) the deliberate and continued material failure by the
Executive to devote substantially all the Executive’s business time and best
efforts to the performance of the Executive’s duties (other than any such
failure





--------------------------------------------------------------------------------





resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a notice of
termination for Good Reason by the Executive pursuant to Section 4(d) hereof)
after a written demand for substantial performance is delivered to the Executive
by the Board which demand specifically identifies the manner in which the Board
believes the Executive has not substantially performed such duties, and the
Executive fails to cure the specified performance issue within the reasonable
period specified in the notice which shall not be less than thirty (30) days;
(ii) a deliberate and material violation of reasonable and lawful instructions
of the Board, provided such instruction does not violate this Agreement or any
other written agreement between the Executive and the Company; (iii) the
deliberate engaging by the Executive in gross misconduct which is demonstrably
and materially injurious to the Company, monetarily or otherwise; (iv) the
Executive’s conviction of, or plea of guilty or nolo contendere to, a felony or
any criminal charge involving moral turpitude and all appeals from such
conviction have been exhausted; or (v) Executive’s failure or refusal to comply
with a reasonable and lawful policy, standard or regulation of Company in any
material respect, relating to sexual harassment, other unlawful harassment or
workplace discrimination.


(d)Notice and Right to Cure. In the event Executive proposes to terminate his
employment for Good Reason under paragraph 4(b) above, Executive shall first
provide written notice to the Company of the existence of the condition
described as Good Reason in paragraph 4(b) above not more than 90 days after
Executive’s actual knowledge of the initial existence of the condition. The
Company will have an opportunity to correct any curable situation to the
reasonable satisfaction of Executive within the period of time specified in the
notice which shall not be less than thirty (30) days. If such correction is not
so made or the circumstances or situation is such that it is not curable,
Executive may, within thirty (30) days after the expiration of the time so fixed
within which to correct such situation (but not more than two years after the
initial existence of the Good Reason), give written notice to the Company that
his employment is terminated for Good Reason effective forthwith.


(e)Definition of Change in Control. For the purposes of this Agreement a “Change
in Control” shall be deemed to have occurred if


(i)any “person” as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 (the “Exchange Act”) is or becomes the “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act, directly or indirectly, of
securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company’s then outstanding securities. For purposes
of this clause (a), the term “beneficial owner” does not include any employee
benefit plan maintained by the Company that invests in the Company’s voting
securities; or


(ii)during any period of two (2) consecutive years there shall cease to be a
majority of the Board comprised as follows: individuals who at the beginning of
such period constitute the Board or new directors whose nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds
(2/3) of the directors then still in office who either were directors at the
beginning of the period or whose election or nomination for election was
previously so approved; or


(iii)the stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 70% of
the combined voting power of the voting securities of the Company or such
surviving entity outstanding immediately after such merger or consolidation, or
the stockholders of the company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition





--------------------------------------------------------------------------------





by the Company of all or substantially all the Company’s assets; provided,
however, that no change in control will be deemed to have occurred if such
merger, consolidation, sale or disposition of assets, or liquidation is not
subsequently consummated.


5.Covenant Not to Compete; Non-Solicitation Covenants.


(a)    Covenant Not to Compete during Employment. During Executive’s employment
under this Agreement, Executive agrees that he will not directly or indirectly
substantially compete with the Company, TCF National Bank or their subsidiaries,
including but not limited to TCF Inventory Finance, Inc. Winthrop Resources,
Inc., or any other subsidiary subsequently acquired or created by the Company
(the “TCF Companies”) in the Relevant Market. The “Relevant Market” is the
States within the United States and the Provinces in Canada where any of the TCF
Companies are doing business or have done business during Executive’s employment
under this Agreement.


(b)    Non-Solicitation Covenants. During Executive’s employment under this
Agreement and (i) for one (1) year following a termination of Executive without
Cause by the Company or a termination by Executive for Good Reason if no Change
in Control has occurred at the time of such termination and no Change in Control
takes place within six months following such termination, or (ii) for two (2)
years in the case of a termination of Executive without Cause by the Company or
a termination by Executive for Good Reason if the termination occurs on a date
following the day which is six months prior to a Change in Control Executive
agrees that, except with the prior written permission of the Board of the
Company, he will not: (x) offer to hire, entice away, or in any manner attempt
to persuade any officer, employee, or agent of any of the TCF Companies to
discontinue his or her relationship with any of the TCF Companies, and (y)
directly or indirectly solicit, divert, take away or attempt to solicit any
business of any of the TCF Companies as to which Executive has acquired any
knowledge during the term of his employment with any of the TCF Companies.


(c)    Remedies. If Executive commits a breach, or threatens to commit a breach,
of any of the provisions of this paragraph 5, the Company shall have the right
of specific performance in addition to any rights and remedies otherwise
available at law or in equity.
6.Section 280G and Executive Officer Severance Policy Compliance.


(a)Certain Payment Reductions. Anything to the contrary notwithstanding, the
amount of any payment, distribution or benefit made or provided by the Company
to or for the benefit of Executive in connection with a change in control of the
Company or the termination of Executive’s employment with the Company, whether
payable pursuant to this Agreement or any other agreement between Executive and
the Company or with any person constituting a member of an “affiliated group”
(as defined in Section 280G(d)(5) of the Internal Revenue Code of 1986, as
amended (the “Code”)) with the Company or with any person whose actions result
in a change of control of the Company (such foregoing payments or benefits
referred to collectively as the “Total Payments”), shall be reduced (but not
below zero) by the amount, if any, necessary to prevent any part of the Total
Payments from being treated as an “excess parachute payment” within the meaning
of Section 280G(b)(l) of the Code, but only if and to the extent such reduction
will also result in, after taking into account all applicable state and federal
taxes (computed at the highest marginal rate) including Executive’s share of
F.I.C.A. and Medicare taxes and any taxes payable pursuant to Section 4999 of
the Code, a greater after-tax benefit to Executive than the after-tax benefit to
Executive of the Total Payments computed without regard to any such-reduction.
For purposes of the foregoing, (i) no portion of the Total Payments shall be
taken into account which in the opinion of tax counsel selected by the Company
and acceptable to Executive does not constitute a “parachute payment” within the
meaning of section 280G(b)





--------------------------------------------------------------------------------





(2) of the Code; (ii) any reduction in payments shall be computed by taking into
account that portion of Total Payments which constitute reasonable compensation
within the meaning of Section 280G(b)(4) of the Code in the opinion of such tax
counsel; (iii) the value of any non-cash benefit or of any deferred cash payment
included in the Total Payments shall be determined by. the Company in accordance
with the principles of Section 280G(d)(3)(iv) of the Code; and (iv) in the event
of any uncertainty as to whether a reduction in Total Payments to Executive is
required pursuant to this paragraph, the Company shall initially make the
payment to Executive and Executive shall be required to refund to the Company
any amounts ultimately determined not to have been payable under the terms of
this paragraph 6.


(b)Determination of Certain Payment Reductions. Executive will be permitted to
provide the Company with written notice specifying which of the Total Payments
will be subject to reduction or elimination (the “Reduction Notice”). But, if
Executive’s exercise of authority pursuant to the Reduction Notice would cause
any Total Payments to become subject to any taxes or penalties pursuant to
Section 409A of the Code or if Executive fails to timely provide the Company
with the Reduction Notice, then the Company will reduce or eliminate the Total
Payments in the following order:


(i)first, by reducing or eliminating the portion of the Total Payments that are
payable in cash and


(ii)second, by reducing or eliminating the non-cash portion of the Total
Payments,


in each case, in reverse chronological order beginning with payments or benefits
under the most recently dated agreement, arrangement or award.


Except as set forth in this subparagraph b., any Reduction Notice will take
precedence over the provisions of any other plan, arrangement or agreement
governing Executive’s rights and entitlements to any benefits or compensation.
(c)Executive Officer Severance Policy Compliance. To the extent that this
Agreement would provide compensation to Executive that would violate the terms
of the Company’s Executive Officer Severance Policy as from time to time adopted
by the Board and in effect at the time of the termination of the Executive’s
employment with the Company, Benefits (as that term is defined in the Executive
Officer Severance Policy) payable to Executive shall be reduced by the Company
in the smallest amount necessary to comply with the Executive Officer Severance
Policy.


7.Section 409A of the Internal Revenue Code. The arrangements described in this
Agreement are intended to comply with Section 409A of the Internal Revenue Code
to the extent such arrangements are subject to that law. Only to the extent the
payments set forth in paragraphs 4(a) and 4(b) of this Agreement are subject to
Code Section 409A, and only to the further extent Executive is a “specified
employee” (within the meaning of Section 409A), payments of Base Salary or
annual bonus as provided in those paragraphs shall not be made until the date
which is six (6) months and one day after Executive incurs a “separation of
service” (within the meaning of Section 409A) and on such pay date, the Company
shall pay Executive all payments that otherwise would have been paid during such
six-month period but for Executive’s status as a “specified employee.” The
parties agree that they will negotiate in good faith regarding amendments
necessary to bring this Agreement into compliance with the terms of that Section
or an exemption therefrom as interpreted by guidance issued by the Internal
Revenue Service. The parties further agree that to the extent any part of this
Agreement fails to qualify for exemption from or satisfy the requirements of
Section 409A, the affected arrangement may be operated in compliance with
Section 409A pending amendment to the extent authorized by the Internal Revenue
Service. In such circumstances the Company will administer this Agreement in a
manner which adheres as closely as possible to the existing terms and intent of
the Agreement while complying with Section 409A. This paragraph does not
restrict the Company’s rights (including, without





--------------------------------------------------------------------------------





limitation, the right to amend or terminate) with respect to this Agreement to
the extent such rights are reserved under the terms of this Agreement.


8.Attorney’s Fees. In the event of a dispute between the Company and Executive
relating to Executive’s services hereunder or the terms or performance of this
Agreement, including, but not limited to, paragraphs 3(g) and 4(d) of this
Agreement, the Company shall promptly pay Executive’s reasonable expenses of
attorney’s fees and expenses in connection with such dispute upon delivery of
periodic billings for same, provided that (i) Executive shall promptly repay all
amounts paid under this paragraph at the conclusion of such dispute if the
resolution thereof includes a finding that Executive did not act in good faith
in the matter in dispute or in the dispute proceeding itself, and (ii) no claim
for expenses of representation shall be submitted by Executive unless made in
writing to the Board within 90 days after receipt of billing for such
representation. Any such payment shall be made promptly, and in any event no
later than the end of the calendar year following the year in which the expense
was incurred.


9.Other Benefits. The benefits provided under this Agreement shall, except to
the extent otherwise specifically provided herein, be in addition to, and not in
derogation or diminution of, any benefits that Executive or his beneficiary may
be entitled to receive under any other plan or program now or hereafter
maintained by the Company or TCF Subsidiaries.


10.Successors. The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform its obligations under this Agreement in the same
manner and to the same extent that the Company would be required to perform them
if no succession had taken place unless, in the opinion of legal counsel
mutually acceptable to the Company and Executive, such obligations have been
assumed by the successor as a matter of law. Executive’s rights under this
Agreement shall inure to the benefit of and shall be enforceable by, Executive’s
legal representative or other successors in interest, but shall not otherwise be
assignable or transferable.


11.Other Agreements. This Agreement supersedes and replaces as of the Effective
Date all prior agreements or understandings relating to the terms of Executive’s
service with the Company, including the 2016 Employment Agreement. This
Agreement does not supersede or replace any agreement between the Company and
Executive pursuant to any plans or programs of the Company, including any stock
option agreement, restricted stock agreement or supplemental retirement
agreement.


12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Minnesota. Any disputes arising under
this Agreement shall be venued in the State or Federal courts located in the
State of Minnesota, County of Hennepin, the parties consenting to such
jurisdiction.


IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the day and year first written above.









--------------------------------------------------------------------------------





WITNESS:




/s/ Charlene L. Wegleitner






WITNESS:




/s/ Kirk D. Johnson
TCF FINANCIAL CORPORATION




/s/ Vance K. Opperman
By: Vance K. Opperman
Its: Lead Director








/s/ Craig R. Dahl
Craig R. Dahl
 
 










